Citation Nr: 1009868	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a rash on the hands 
and forehead.  

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for a cervical spine 
disability. 

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for right and left leg 
cramps.

7.  Entitlement to service connection for a left knee 
disability. 

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for arthralgia of the 
hands.

10.  Entitlement to service connection for bursitis of the 
fingers. 

11.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.  

12.  Entitlement to an initial compensable rating for 
hemorrhoids.  

13.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to June 1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2004 and 
December 2007 by the Roanoke, Virginia, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In January 2010, 
the Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge; a transcript of the 
hearing is of record.  At the hearing, the undersigned 
granted a request to hold the case in abeyance 30 days for 
the submission of additional evidence.  38 C.F.R. § 20.709.  
In February 2010, the Veteran submitted additional evidence 
that was not reviewed by the RO.  However, he waived RO 
consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c).  Hence, the additional evidence is being 
considered.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
depression, hypertension, arthralgia of the hands and 
bursitis of the fingers, and entitlement to higher initial 
ratings for sinusitis, hemorrhoids and headaches are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have hepatitis, a 
rash on the hands and forehead, or leg cramps.

2.  The Veteran's eye disorder has been diagnosed as a 
refractive error of the eye.

3.  The Veteran's cervical spine disability was not 
manifested in service or in the first post-service year, and 
is not shown to be related to his service.

4.  A left knee injury in service was acute and resolved with 
no residual disability; arthritis of the knee was not 
manifested in the first post-service year; and the Veteran's 
current left knee disability is not etiologically related to 
his service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009). 

2.  Service connection for a rash on the hands and forehead 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Service connection for right and left leg cramps is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  Service connection for defective vision is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 4.9 (2009).

5.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection issues decided herein, the 
Veteran was advised of VA's duties to notify and assist in 
the development of his claims in May 2004 (for left knee and 
cervical spine) and August 2007 (for hepatitis, rash, 
defective vision and leg cramps), prior to the initial rating 
decisions in October 2004 and December 2007 respectively.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), he was informed of disability rating and 
effective date criteria in an August 2007 letter.  (This 
letter pertained to the claims for hepatitis, rash, defective 
vision and leg cramps.  While the Veteran was not provided 
specific Dingess notice for his left knee and cervical spine 
claims, he is not prejudiced by lack of such notice, as 
rating and effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.)  He has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
post-service treatment records, including records from the 
Social Security Administration.  All evidence constructively 
of record (VA medical records) pertaining to these issues has 
been secured.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  He underwent VA 
examinations in 2004, 2005, 2007 and 2008.  He provided 
testimony at two hearings.  The Board is satisfied that 
evidentiary development is complete; VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of these claims.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases (including arthritis) may be presumptively 
service connected if manifested to a compensable degree in 
the first post-service year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.)

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

In the absence of proof of a present disability (and, if so, 
of a nexus between  that disability and service), there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

A.  Hepatitis, Rash on the Hands and Forehead, and Right and 
Left Leg Cramps

The Veteran's STRs note that he was diagnosed as a hepatitis 
carrier in 1973, and probably had hepatitis prior to service.  
A March 1981 separation examination report notes he had no 
problems related to hepatitis.  While a March 1981 Report of 
Medical History notes that the Veteran reported a nine year 
history of a rash on his hands and red spots on his forehead; 
the Veteran's March 1981 separation examination is silent as 
to objective findings of a rash on the hands and forehead.  
STRS note that the Veteran was seen on several occasions with 
complaints of leg cramps; the impression included "pain."  
The March 1981 separation examination report notes no 
objective findings of leg cramps; clinical evaluation of the 
lower extremities was normal.  

Moreover, there is no post-service medical evidence of 
hepatitis, a rash, or leg cramps.  An October 2008 VA 
examination report notes the Veteran's subjective complaints 
of leg cramps; he denied receiving any post-service treatment 
for this problem.  Examination revealed no objective findings 
of disability.  See Sanchez- Benitez, supra.  The Veteran 
testified during the January 2010 hearing before the Board 
that he is not currently receiving any medical treatment for 
a rash or hepatitis.  Accordingly, service connection for 
hepatitis, a rash on the hands and forehead, and right and 
left leg cramps is not warranted.  See Brammer, supra.  

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

B.  Defective Vision

The Veteran's STRs note that at the time of his March 1981 
separation examination, the Veteran wore glasses.  
Examination revealed refractive error; the diagnosis was 
bilateral defective distant and near visual acuity.  In May 
2007, the Veteran submitted a claim for service connection 
for defective visual acuity.  Post-service evidence shows 
that the Veteran has worn glasses since 1971.  No other eye 
disability has been diagnosed.

Service connection for refractive error of the eye cannot be 
granted because this is one of the specific conditions for 
which service connection is barred by regulation, as it is 
not considered a disability for VA purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  In this case, there is no indication of 
any superimposed disease or injury to the eyes during the 
Veteran's active service.

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine. As the preponderance of the evidence is 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra, 1 Vet. App. 49, 55-57 
(1991).

C.  Cervical Spine Disability 

The Veteran's STRs, including a March 1981 separation 
examination report, are silent for complaints or findings 
related to a cervical spine disability.

In June 2003, the Veteran submitted a claim for service 
connection for a cervical spine disability.  

Post-service private treatment records show that the Veteran 
reported complaints of neck pain beginning in 1999.  The 
diagnosis was multi-level degenerative disc disease of the 
cervical spine with disc herniation and spondylosis.  A 
December 2005 VA examination report notes the Veteran's claim 
that he injured his neck in service and current findings of 
degenerative disc disease of the cervical spine.  After 
reviewing the claims file, the VA examiner noted that there 
was no documentation in the STRs of a neck injury in service, 
and essentially opined that it is not likely that the 
Veteran's current neck disability is related to his military 
service.  An October 2007 VA examination report notes the 
Veteran's report that he injured his neck following service, 
about seven years earlier.  After reviewing the claims file, 
the VA examiner noted that there was no documentation of an 
in-service neck injury, complaints of neck pain, or a 
diagnosis of a neck disability.  The examiner noted that the 
first documentation of any neck complaints was in 1999.  He 
concluded that the Veteran's current degenerative disc 
disease of the cervical spine is not caused by or a result of 
his military service.  

The record does not contain any evidence that the Veteran's 
cervical spine disability was manifested in service; in fact, 
as noted above, no such disability was diagnosed until many 
years thereafter.  Consequently, service connection for a 
cervical spine disability on the basis that this disability 
became manifest in service is not warranted.

The first diagnosis of a cervical spine disability was in 
1999, about 18 years after the Veteran's discharge from 
active duty.  Such a long interval of time between service 
separation and the earliest documentation of the disability 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000)..  Moreover, as noted above, the VA examiners 
specifically found that the Veteran's cervical spine 
disability is not related to his military service.  There is 
no competent (medical) evidence to the contrary.  

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  Accordingly, the claim must be denied.

D.  Left Knee Disability

The Veteran essentially maintains that his current left knee 
disability is related to a knee injury that he sustained 
during his military service.  His STRs refer to an injury of 
the left knee in February 1972.  However, follow up treatment 
and physical therapy records confirm that this injury was 
actually of the right knee.  The Veteran's STRs also note his 
complaints of left knee pain in 1979.  A June 1979 arthrogram 
revealed no evidence of meniscus tear and a small Baker's 
cyst.  On separation examination in March 1981, clinical 
examination of the lower extremities was normal.

Post-service private treatment records reveal that the 
Veteran was seen in April 2000 after injuring his left knee 
at work.  He reported that after kneeling for 4 to 5 hours, 
he stood up and twisted his left knee.  Examination revealed 
swelling.  The assessment was mild left prepatellar bursitis.

An October 2007 VA examination report notes current findings 
of degenerative joint disease of the left knee.  After 
reviewing the claims file, the VA examiner opined that the 
Veteran's current left knee disability was not related to his 
military service.  He noted that the 1979 arthrogram and 1981 
separation examination were essentially normal.  Moreover, 
there was no post-service evidence of a left knee disability 
until the Veteran injured his knee at work in 2000, nearly 20 
years after service.  

Upon review of the evidence, the Board notes that although 
the Veteran did complain of left knee problems on several 
occasions in service, no objective findings of residual 
disability were noted in subsequent STRs, to include a 
separation examination report.  In addition, the record does 
not contain any evidence that arthritis was manifested in the 
Veteran's first post-service year.  There is no post-service 
medical evidence of a left knee disability until 2000, 19 
years after the Veteran's discharge.

Regarding the etiology of his current knee disability, the 
October 2007 VA medical opinion is clearly against the 
Veteran's claim.  The VA physician opined that the Veteran's 
current knee disability is not related to his military 
service.  The Board finds this opinion persuasive because it 
is based on a review of the Veteran's pertinent history.  
Notably, the physician explained the reasons for the 
conclusion, as noted above.  There is no medical opinion of 
record to the contrary.

The Board has considered the Veteran's statements to the 
effect that his current left knee disability is related to an 
in-service injury.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The preponderance of the evidence 
is against the Veteran's claim, and it must be denied.


ORDER

Service connection for hepatitis is denied.

Service connection for a rash on the hands and forehead is 
denied.

Service connection for right and left leg cramps is denied.

Service connection of defective vision is denied.  

Service connection for a cervical spine disability is denied.

Service connection for a left knee disability is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished.  In essence, the following sequence 
is required: There must be a decision by the RO; the claimant 
must timely express disagreement with the decision; VA must 
respond by issuing a SOC; and finally the claimant, after 
receiving the SOC, must complete the process by stating his 
argument in a timely- filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

The RO, by letter dated in July 2009, informed the Veteran 
that his claims for service connection for sinusitis, 
hemorrhoids and headaches had been granted.  During the 
January 2010 hearing before the Board (within one year of the 
July 2009 notice), the Veteran expressed disagreement with 
the ratings assigned.  However, no subsequent SOC has been 
issued.  Under Manlincon v. West, 12 Vet. App. 238 (1999), 
the Board must instruct the RO that these issues remain 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
require further action.  It is noteworthy that the claims are 
not before the Board at this time and will be before the 
Board only if the Veteran timely files a substantive appeal.

In addition, with regard to the claims of entitlement to 
service connection for depression and hypertension, pertinent 
treatment records appear to be outstanding.  An October 2008 
VA examination report found that the Veteran did not have a 
current diagnosis of depression.  Subsequent to the 
examination, the Veteran testified during a January 2010 
hearing before the Board that he is currently receiving 
private medical treatment for depression.  These records 
should be obtained on remand.  Additionally, the Veteran and 
his representative indicated during the January 2010 hearing 
that he has been treated by private physicians for his 
hypertension since discharge.  While records since 1999 are 
of record, all available records prior to that date should be 
obtained.  To ensure that all outstanding records are 
secured, the Veteran should be asked to identify all post-
service treatment he has received for depression and 
hypertension, and to provide authorizations for outstanding 
private records to be released to VA.  In this regard, the 
Veteran is advised that the consequence of a failure to 
respond to a request for evidence sought in connection with 
his claim within 1 year of the date of the request 
(specifically including in this case the authorization forms 
for private records) his claims will be considered abandoned 
under 38 C.F.R. § 3.158(a).

With regard to the claims of entitlement to service 
connection for arthritis of the hands and bursitis of the 
fingers, the Veteran contends that he has current finger and 
hand disabilities related to his military service.  His STRs 
note that he was seen on numerous occasions during service 
with complaints of swelling and pain.  In addition, he 
received treatment for sprained fingers in January 1974 and a 
puncture wound to the right index finger in April 1979.  The 
Veteran underwent a VA examination in October 2007; however, 
it does not appear that all available STRs were reviewed by 
the examiner.  The examiner concluded that the Veteran did 
not have a current hand disability related to his history of 
hand swelling in service with "no documentation of an 
inservice  hand injury"; however, he did not address the 
sprain and puncture wound injuries noted above.  The Court 
has held that medical examinations must be thorough and take 
into account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where 
existing examinations are inadequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326 (2009).  
Thus, the Board finds that further examination is warranted 
in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue an appropriate SOC in the 
matters of entitlement to higher initial 
ratings for sinusitis, hemorrhoids and 
headaches.  The SOC should be sent to the 
Veteran and he must be advised of the 
time limit for filing a substantive 
appeal.  If the appeal is timely 
perfected, these matters should be 
returned to the Board.

2.  The Veteran should be scheduled for a 
VA spine examination in order to 
determine whether he has current 
diagnoses of arthritis of the hands and 
bursitis of the fingers and if so, the 
etiology of the disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should review 
the claims folder and provide the 
following opinions:

a. Does the Veteran have current 
diagnoses of arthritis of the hands 
and/or bursitis of the fingers?

b. Is it at least as likely as not (50 
percent probability or more) that 
arthritis of the hands and/or bursitis of 
the fingers were incurred in or 
aggravated by the Veteran's military 
service?

The examiner should provide a rationale 
for all opinions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Ask the Veteran to identify any post-
service treatment or evaluation he has 
had for depression and hypertension, and 
to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  In this regard, the Veteran 
should be reminded of the provisions of 
38 C.F.R. § 3.158(a).  If he responds, 
the RO should secure for the claims file 
copies of all records of the Veteran's 
treatment.  If such records are not 
available, the Veteran and his 
representative should be so notified.  
The RO must also obtain any VA treatment 
records that have not been associated 
with the claims file. 

5.  Thereafter, arrange for any further 
development deemed necessary, to include 
ordering a VA examination, or seeking a 
medical advisory opinion. 

6.  Readjudicate the issues remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
claim remains denied, issue an 
appropriate Supplemental Statement of the 
Case and provide the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


